Citation Nr: 1737248	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-49 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected conditions.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy, upper extremities, to include as secondary to service-connected conditions.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy, lower extremities, to include as secondary to service-connected conditions.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam era from August 1969 to November 1970.  The Veteran died in March 2010.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for neuropathy of the lower extremities and both hands; and a January 2009 rating decision of the RO in Cleveland, Ohio, who subsequently returned the case to the RO in Houston, Texas, after denying service connection for erectile dysfunction, and continuing the denial of service connection for neuropathy of the upper and lower extremities due to lack of new and material evidence as a basis to reopen the claim.  

The Veteran died in March 2010.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant, according to telephone memorandum dated April 2010.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. § 5121A) as the claimant for the issues of service connection for erectile dysfunction and peripheral neuropathy of the upper and lower extremities.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.  

A prior claim on appeal for entitlement to service connection for coronary artery disease was adjudicated by the RO in December 2011 in a decision which granted a disability evaluation of 100 percent to the Veteran until his death.  As this is the maximum grant available to the Veteran, this issue is considered granted.  Additionally, the appellant's representative did not include the heart disability on his appeal brief to the Board.  

The Appellant, who is the widow of the Veteran, appeared at a Board hearing via teleconference facilities in April 2017.  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was related to a service-connected disability.  

2.  Evidence received since the February 2006 RO decision denying service connection for peripheral neuropathy of the upper and lower extremities does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

2.  New and material evidence has not been received to reopen the claims for service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters Regarding Accrued Benefits and Substitution

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The Veteran died in March 2010.  At the time of his death, the claims listed on the title page of this decision were pending.  The appellant filed an Application for Dependency, Indemnity, and Compensation (DIC), Death Pension and Accrued Benefits by Surviving Spouse or Child on March 18. 2010, which is considered a request for substitution as well as a request for accrued benefits.  38 C.F.R. § 3.1010(c)(2) (2016).  Additionally, in an April 1, 2010 phone call, the appellant claimed to have filled out a request to be admitted as a substitute at the Houston office.  In a note on a December 2011 rating decision, the RO states that the appellant's application for DIC (VA Form 21-534) had been misplaced and was not in the claims file.  However, the RO made determinations based on a previous rating decision of July 2010 in which burial benefits and DIC benefits had been claimed and granted, i.e. the RO has been treating the appellant as a substitute.  At the April 2017 Board hearing, the appellant's representative informed the VLJ that the appellant had been accepted as a substitute.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was purportedly filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.  

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  

Thus, it is to the appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied by letters in October 2005 and August 2008.  

The Board points out that, with regard to VA's duty to assist in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. § 3.1010(f)(3) (2016).  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in October 2008.  In November 2005, the Veteran did not report to a scheduled VA examination.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

III.  Service connection for erectile dysfunction 

The appellant contends/asserts that the Veteran's erectile dysfunction was a result of the Veteran's service-connected diabetes mellitus.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  

The question for the Board is whether the Veteran's diagnosis of erectile dysfunction was caused or aggravated by the service-connected diabetes mellitus.  

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's erectile dysfunction was caused by the Veteran's service-connected diabetes mellitus.  

Although the Veteran reported erectile dysfunction was a problem prior to his diagnosis of diabetes mellitus in the early 1990s, a VA examiner in October 2008 stated that it was at least as likely as not that the erectile dysfunction was a complication of diabetes mellitus.  As the appellant credibly reported in her testimony at the April 2017 Board hearing, the Veteran had symptoms of diabetes prior to his formal diagnosis.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The appellant is competent to report symptoms related to diabetes mellitus, but not to diagnose it or to determine its etiology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board resolves reasonable doubt to find that the Veteran's erectile dysfunction was a condition secondary to his service-connected diabetes mellitus, for substitution purposes.  38 C.F.R. § 3.102.  

IV.  New and material evidence to reopen claim for peripheral neuropathy of bilateral upper and bilateral lower extremities  

In a February 2006 decision, the RO denied service connection for peripheral neuropathy of bilateral upper and bilateral lower extremities on a direct and presumptive basis.  In a January 2009 rating decision, the RO denied reopening the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Therefore, the February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2006).  

In reviewing the February 2006 decision, the Board has determined that a new and material evidence analysis is proper for the peripheral neuropathy issue on appeal, as it was clearly adjudicated by the February 2006 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

In the most recent Statement of the Case (SOC) in June 2009, the AOJ denied reopening the Veteran's claim for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the peripheral neuropathy issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final February 2006 rating decision.  Specifically records including, but not limited to, medical treatment records from Houston Northwest Medical Center, as well as recent VA treatment records, a November 2014 peripheral neuropathy review, and a VA examination from October 2008, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still showed no diagnosis of peripheral neuropathy for the Veteran.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for peripheral neuropathy, to include as secondary to diabetes mellitus.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate the peripheral neuropathy claim, i.e. whether the Veteran does or does not have peripheral neuropathy, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied peripheral neuropathy of the upper and lower extremities claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for peripheral neuropathy of the upper and lower extremities.  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected conditions, based upon substitution of the appellant as the claimant, is granted.  

The petition to reopen the claim for entitlement to service connection for peripheral neuropathy, upper extremities, to include as secondary to service-connected conditions, based upon the submission of new and material evidence is denied.  

The petition to reopen the claim for entitlement to service connection for peripheral neuropathy, lower extremities, to include as secondary to service-connected conditions, based upon the submission of new and material evidence is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


